State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: January 19, 2017                   D-6-17
___________________________________

In the Matter of WILLIAM
   FRANKLIN HOWARD, an Attorney.            MEMORANDUM AND ORDER
                                                  ON MOTION
(Attorney Registration No. 5030291)
___________________________________


Calendar Date:   January 11, 2017

Before:   McCarthy, J.P., Garry, Rose, Clark and Mulvey, JJ.

                             __________


     William Franklin Howard, Baltimore, Maryland, pro se.

      Monica A. Duffy, Attorney Grievance Committee for the Third
Judicial Department, Albany, for Attorney Grievance Committee for
the Third Judicial Department.

                             __________


Per Curiam.

      William Franklin Howard was admitted to practice by this
Court in 2012 and lists a business address in Baltimore, Maryland
with the Office of Court Administration. Howard now seeks leave
to resign from the New York bar for nondisciplinary reasons (see
Uniform Rules for Attorney Disciplinary Matters [22 NYCRR]
§ 1240.22 [a]). The Attorney Grievance Committee for the Third
Judicial Department advises that it does not oppose Howard's
application.

      Upon reading the affidavit of Howard sworn to August 17,
2016, and upon reading the correspondence in response by the
Chief Attorney for the Attorney Grievance Committee for the Third
Judicial Department, and having determined that Howard is
eligible to resign for nondisciplinary reasons, we grant his
application and accept his resignation.
                              -2-                  D-6-17

     McCarthy, J.P., Garry, Rose, Clark and Mulvey, JJ., concur.



      ORDERED that William Franklin Howard's application to
resign is granted and his nondisciplinary resignation is
accepted; and it is further

      ORDERED that William Franklin Howard's name is hereby
stricken from the roll of attorneys and counselors-at-law of the
State of New York, effective immediately, and until further order
of this Court (see generally Uniform Rules for Attorney
Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further

      ORDERED that William Franklin Howard shall, within 30 days
of the date of this decision, surrender to the Office of Court
Administration any Attorney Secure Pass issued to him.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court